Order entered March 1, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-18-01028-CV

                       IN RE FREIGHTQUOTE.COM, Relator

                   Original Proceeding from the 95th District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-18-01862-D

                                       ORDER
                      Before Justices Myers, Whitehill, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   LANA MYERS
                                                        JUSTICE